Citation Nr: 0307482	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a bilateral spontaneous pneumothorax, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1976 to March 
1980.

This appeal originally arose from an October 1995 rating 
action that denied a rating in excess of 60 percent for 
postoperative residuals of a bilateral spontaneous 
pneumothorax, as well as a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  A Notice of Disagreement (NOD) was 
received in April 1996, and a Statement of the Case (SOC) was 
issued in June 1996.  A Substantive Appeal was received in 
August 1996.  Supplemental SOCs (SSOCs) were issued in June 
and September 1998.

This appeal also originally arose from a September 1998 
rating action that denied service connection for a depressive 
disorder.  A NOD was received in January 1999, and a SOC was 
issued in February 1999.  A Substantive Appeal was received 
in May 1999.

By rating action of May 2000, the RO granted service 
connection for a depressive disorder, as well as a TIDU; this 
constitutes a full grant of the benefits sought on appeal 
with respect to those issues.  SSOCs were issued subsequently 
in May 2000 and in October 2002.    


FINDING OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



2.  Under the former applicable rating criteria, in effect 
prior to October 7, 1996, the veteran's postoperative 
residuals of a bilateral spontaneous pneumothorax are 
manifested by clinical findings showing pronounced symptoms 
with very frequent asthmatic attacks, severe dyspnea on 
slight exertion between attacks, and other evidence of severe 
impairment of health.

3.  Under the revised applicable rating criteria in effect on 
and after October 7, 1996, the veteran's postoperative 
residuals of a bilateral spontaneous pneumothorax are 
manifested by clinical findings showing a FVC consistently 
between 45 and 49 percent predicted.


CONCLUSION OF LAW

The criteria for a 100 percent rating for postoperative 
residuals of a bilateral spontaneous pneumothorax have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6602 and 6814 (as in 
effect prior to October  7, 1996) and 6843 (as in effect on 
and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board of Veterans Appeals (Board) notes 
that, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the October 1995 rating action, the July 1995 letter from 
the RO, the June 1996 SOC, the January 1997 letter from the 
RO, the June and September 1998 rating actions and SSOCs, the 
May 2000 and October 2002 SSOCs, and the November 2002 and 
March 2003 letters from the RO, the veteran was variously 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence that would substantiate 
his claims, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claim, and been provided ample 
opportunity to submit information and evidence.  
Additionally, the Board notes that in the aforementioned 
documents, the RO variously, and specifically in the November 
2002 letter, informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claims; 
what evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave VA enough information about such records so that VA 
could request them from the person or agency that had them.  
In addition, the November 2002 RO letter informed the veteran 
of the requirements of the VCAA; notified him that VA needed 
him to furnish the name and address of any medical provider, 
the time frame covered by the records, and the condition for 
which he was treated, and that VA would request such records 
on his behalf if he signed a release authorizing VA to 
request them; and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted VA to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
November 2002 RO letter to the veteran specifically requested 
him to furnish any additional pertinent medical evidence that 
the RO did not have or to sign release(s) authorizing VA to 
obtain such evidence.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has obtained extensive VA medical records 
of treatment and evaluation of the veteran, and the veteran 
has furnished copies of private medical records; all have 
been associated with the claims file.  He was afforded 
comprehensive VA examinations in May 1995, March 2000, and 
March 2002; the veteran failed to report for VA respiratory 
examinations scheduled in January and May 1998.  
Significantly, neither the veteran nor his representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Analysis

Historically, by rating action of July 1980, the RO granted 
service connection, and assigned a 100 percent rating under 
Diagnostic Codes (DCs) 6814-6602, for postoperative residuals 
of a bilateral spontaneous pneumothorax from March 1980.  By 
rating action of August 1983, the RO reduced the rating from 
100 percent to     60 percent, effective November 1983.  By 
rating action of June1998, the RO confirmed and continued a 
60 percent rating under DC 6843 of revised criteria for 
rating respiratory disorders that became effective on October 
7, 1996.  

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          two ratings apply 
under a particular DC, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As indicated above, the applicable criteria for evaluating 
the veteran's disability changed during the pendency of this 
claim.  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas,  1 Vet. App. at 312-13.  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  
In this case, the RO has considered both the former and 
revised applicable criteria.  Hence, there is no due process 
bar to the Board doing likewise, applying the more favorable 
result, if any.

Under the former applicable rating criteria, in effect prior 
to October 7, 1996, the veteran's postoperative residuals of 
a bilateral spontaneous pneumothorax are rated under 
38 C.F.R. § 4.97, DCs 6814-6602.  Under those rating 
criteria, spontaneous pneumothorax warrants a 100 percent 
rating for a period of 6 months.  Thereafter, the residuals 
are rated by analogy to bronchial asthma under DC 6602.  
38 C.F.R. § 4.97, DC 6814.  A 60 percent rating is warranted 
for severe bronchial asthma manifested by frequent attacks (1 
or more attacks weekly) and marked dyspnea on exertion 
between attacks, with only temporary relief by medication.  
More than light manual labor must be precluded.  A 100 
percent rating requires pronounced symptoms with very 
frequent asthmatic attacks, severe dyspnea on slight exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health.  38 C.F.R. § 4.97, DC 6602.

Under the revised rating criteria in effect on and after 
October 7, 1996, the veteran's postoperative residuals of a 
bilateral spontaneous pneumothorax are rated under 38 C.F.R. 
§ 4.97, DC 6843.  Under those rating criteria, a 60 percent 
rating is warranted for a Forced Vital Capacity (FVC) of 50-
to-64-percent predicted, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 40-to-55-percent predicted, or maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent rating requires 
a FVC of less than 50-percent predicted, or DLCO (SB) less 
than 40-percent predicted, or maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or 
requires outpatient oxygen therapy.  

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a 100 percent rating for 
postoperative residuals of a bilateral spontaneous 
pneumothorax is warranted, regardless of whether the 
disability is evaluated under the former or the revised 
applicable criteria.

The Board has reviewed extensive VA inpatient and outpatient 
medical records and examination reports from 1995 to 2002 and 
the medical records of J. Daniels, M.D., in 1997 and 1998.  
Although the clinical findings therein do not show that the 
veteran has had a recurrence of spontaneous pneumothorax, 
they do show that its residuals are productive of pronounced 
disability with evidence of severe impairment of health, such 
as to warrant a 100 percent rating under the former 
applicable rating criteria, and that, on and after October 7, 
1996, he has a consistent FVC of less than 50-percent 
predicted, such as to warrant a 100 percent rating under the 
revised criteria on and after October 7, 1996.  

Specifically, the evidence reflects a deteriorating 
respiratory disability picture over the 7 years from 1995 to 
2002, which is generally productive of pronounced respiratory 
disability and severe impairment of health.  This is 
supported by February 1995 VA pulmonary function studies 
(PFTs) showing a FVC of only      38 percent predicted, and 
the May 1995 VA examiner's notation that the veteran had 
beginning orthopnea and dyspnea at rest, and opinion that he 
could not work due to shortness of breath.  June 1997 VA PFTs 
show a FVC of only 45 percent predicted, and Dr. Daniels 
assessed emphysema with bronchospasm.  VA medical records 
beginning in December 1997 document the onset of wheezing , 
and in September 1998 Dr. Daniels noted that the veteran's 
chronic obstructive pulmonary disease (COPD) caused him 
difficulty breathing, which required use of steroids and 
interfered with his employment.  September 1998 VA outpatient 
records show that the veteran had to increase his use of an 
inhaler, and during VA hospitalization in December 1999 and 
January 2000 it was noted that the veteran now had to use        
2 different inhalers.  March 2000 VA PFTs show a FVC of only 
48 percent predicted, and significantly, the examiner 
commented that the results were unchanged with 
bronchodilators.  On March 2000 VA respiratory examination, 
the veteran complained of inability to take part in any 
strenuous activities, and on examination he became short of 
breath when walking and talking at the same time; the 
examiner opined that his pulmonary condition severely 
restricted his daily activities.  VA hospital records 
beginning in May 2001 document the onset of a productive 
cough as well as harsh rhonchi.  September 2001 VA outpatient 
records reflect the veteran's complaints that he now 
experienced wheezing and a productive cough that lasted all 
day, and the impression in October was persistent bronchitis.  
In March 2002, the veteran complained of constant shortness 
of breath that had become worse over the past 3 months, and 
in April he complained of poor sleep due to constant ghasping 
for air at night.  In May 2002, the assessment was COPD with 
moderate bronchospasm, and June PFTs showed a FVC of only 49 
percent predicted.  In September, the veteran complained of 
cough, phlegm, and wheezing that had become increasingly 
worse over he past 2 months.     

For all the foregoing reasons, the Board finds that the 
evidence supports the grant of a 100 percent rating for 
postoperative residuals of a bilateral spontaneous 
pneumothorax under either the former or the revised 
applicable rating criteria.


ORDER

A 100 percent rating for postoperative residuals of a 
bilateral spontaneous pneumothorax is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

